Citation Nr: 0922767	
Decision Date: 06/17/09    Archive Date: 06/23/09

DOCKET NO.  06-12 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for loss 
of skin on the hands and feet.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral lower extremity peripheral neuropathy.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.

4.  What evaluation is warranted for lumbar degenerative disc 
disease, status post diskectomy at L4-L5 and L5-S1 from June 
19, 2001?


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.B. Ogilvie, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1970 to January 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision of the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which granted the Veteran's claim for 
entitlement to service connection for lumbar degenerative 
disc disease and assigned a 10 percent evaluation from June 
19, 2001.  The remaining claims are on appeal from a January 
2007 rating decision by the St. Louis, Missouri, RO, which 
denied the claims.  The claim was certified for appeal by the 
Pittsburgh, Pennsylvania RO.  

In October 2005, the Board denied the Veteran's claims of 
entitlement to service connection for a skin disorder, and 
for peripheral neuropathy, to include as secondary to a 
service-connected back disorder and as due to exposure to 
Agent Orange.  The Veteran did not appeal.

In March 2009, the Veteran testified before the undersigned 
Veterans Law Judge at a Board hearing at the Pittsburgh RO.  
A copy of the transcript is of record.

The issue of what evaluation is warranted for lumbar 
degenerative disc disease, status post diskectomy at L4-L5 
and L5-S1 from June 19, 2001 is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC. 

With regard to whether new and material evidence has been 
received to reopen a claim of entitlement to service 
connection for bilateral lower extremity peripheral 
neuropathy, the appellant is service connected for lumbar 
degenerative disc disease.  The Veteran's peripheral 
neuropathy claim is inextricably intertwined with his pending 
claim for an increased initial rating for lumbar degenerative 
disc disease, because the resolution of that claim may have 
bearing upon the claim of entitlement to service connection 
for peripheral neuropathy.  As the claim for lumbar 
degenerative disc disease must be remanded for the reasons 
discussed below, the Board defers adjudication of the 
question whether new and material evidence has been received 
to reopen a claim of entitlement to service connection for 
bilateral lower extremity peripheral neuropathy.  Harris v. 
Derwinski, 1 Vet. App. 180 (1991).


FINDINGS OF FACT

1.  A January 2002 rating decision denied a claim of 
entitlement to service connection for bilateral hearing loss.  
In the absence of a timely appeal, that decision is final.

2.  An October 2005 Board decision denied a claim of 
entitlement to service connection for loss of skin on the 
hands and feet.  In the absence of a timely appeal, that 
decision is final.

3.  The evidence submitted since the January 2002 rating 
decision and the October 2005 Board decision, by itself, or 
when considered with the previous evidence of record, does 
not relate to an unestablished fact necessary to substantiate 
the claims of entitlement to service connection for bilateral 
hearing loss or loss of skin on the hands and feet, and does 
not raise a reasonable possibility of substantiating those 
claims.


CONCLUSION OF LAW

The January 2002 rating decision and October 2005 Board 
decision are final.  New and material evidence has not been 
submitted to reopen claims of entitlement to service 
connection for bilateral hearing loss, and loss of skin on 
the hands and feet.  38 U.S.C.A. §§ 5103, 5103A, 5108, 7105 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.156(a), 3.159 
(2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The requirements of the Veterans Claims Assistance Act of 
2000 have been met.  There is no issue as to providing an 
appropriate application form or completeness of the 
application.  VA notified the Veteran in correspondence dated 
in August 2006 of the information and evidence needed to 
substantiate and complete a claim.  The Veteran was also 
provided notice of the appropriate information and evidence 
necessary to reopen the claims of entitlement to service 
connection loss of skin on the hands and feet and bilateral 
hearing loss, that he needed to submit new and material 
evidence, and the specific basis for the prior denial of his 
claims.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  The 
claims were readjudicated in a July 2008 statement of the 
case.  

VA did fail to fully comply with the provisions of 38 
U.S.C.A. § 5103 prior to the rating decision in question for 
the claim on appeal.  Specifically, VA did not inform the 
Veteran of how disability evaluations and effective dates are 
assigned.  The record, however, shows that any prejudice that 
failure caused was harmless, given that the claims to reopen 
must be denied.  Simply put, any questions as to the 
appropriate disability rating or effective date to be 
assigned are moot.

VA fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate the 
claim, including VA medical records and providing an 
opportunity for a hearing.  While the Veteran was not 
provided with a VA examination in response to his claims to 
reopen, under 38 C.F.R. § 3.159(c)(4)(iii) providing a VA 
examination in a new and material evidence claim can only be 
considered if new and material evidence is actually presented 
or secured.  As the Veteran has not presented new and 
material evidence a VA examination is not authorized.  There 
is not a scintilla of evidence that any VA error in notifying 
or assisting the appellant reasonably affects the fairness of 
this adjudication.  Indeed, the appellant has not suggested 
that such an error, prejudicial or otherwise, exists.  Hence, 
the case is ready for adjudication.

Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file, which includes his written contentions, VA 
medical records, and private medical records.  Although this 
Board has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the Veteran or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate each claim and what the evidence in the claim 
file shows, or fails to show, with respect to each claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000).

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  38 C.F.R. § 3.303 (2008).  
The absence of any one element will result in the denial of 
service connection.  Coburn v. Nicholson, 19 Vet. App. 427 
(2006).

A rating decision becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement and substantive appeal are filed within the 
applicable time limits.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 
20.302, 20.1103 (2008).  A Board decision is final if a 
timely appeal is not filed with the United States Court of 
Appeals for Veterans Claims in a manner consistent with 38 
U.S.C.A. §§ 7104, 7266 (West 2002 & Supp. 2008).  If a claim 
has been previously denied and that decision became final, 
the claim can be reopened and reconsidered only if new and 
material evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108.
  
New evidence means existing evidence not previously submitted 
to agency decision makers.  38 C.F.R. § 3.156(a).  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  Id.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.

VA must review all of the evidence submitted since the last 
final decision in order to determine whether the claim may be 
reopened.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).  If it is determined that new and material evidence 
has been submitted, the claim must be reopened and considered 
on the merits.  See generally Elkins v. West, 12 Vet. App. 
209 (1999).  For purposes of determining whether new and 
material evidence has been received to reopen a finally 
adjudicated claim, the recently submitted evidence will be 
presumed credible.  Kutscherousky v. West, 12 Vet. App. 369, 
371 (1999).  If the additional evidence presents a reasonable 
possibility that the claim could be allowed, the claim is 
reopened and the ultimate credibility or weight that is 
accorded such evidence is ascertained as a question of fact.  
Id.

The Veteran was most recently denied entitlement to service 
connection for a skin disorder by the Board in an October 
2005 decision.  At that time the Board found that the Veteran 
did not have a skin disability that was etiologically related 
to service.  Similarly, the Veteran was denied entitlement to 
service connection for bilateral hearing loss in a January 
2002 rating decision because his audiometric findings did not 
meet the criteria for a grant of service connection for 
defective hearing.  Where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 
(1993).  Therefore, for evidence to be new and material, it 
must contain competent medical evidence of a current skin 
disability that is related to service, and audiometric 
findings showing a bilateral hearing loss, as that term is 
defined by 38 C.F.R. § 3.385.  

The Veteran has not submitted any competent evidence of a 
diagnosis of or treatment for a current skin disability.  A 
May 2005 VA examination noted that the Veteran had peeling of 
the skin on his hands and feet when he was in service, which 
was cured after treatment.  At the examination, the Veteran 
denied any further skin problems.  The examiner noted that 
the Veteran did not have any skin condition.  Since that 
time, the Veteran has argued that he currently has a skin 
problem, but he has not submitted a competent diagnosis of a 
skin disability.  The Veteran also noted that no doctor has 
ever connected his skin problem with his military service.  
See Board hearing transcript, p. 46.  Without evidence of a 
disability, the claim cannot be reopened.

The record also does not contain competent evidence of a 
bilateral hearing loss disability as that term is defined by 
38 C.F.R. § 3.385.  No evidence has been submitted to warrant 
a reopening of this claim since January 2002.

The Veteran has not provided any evidence that qualifies as 
new and material for either claim.  Therefore, the claims to 
reopen are denied.

Because appellant has not fulfilled his threshold burden of 
submitting new and material evidence to reopen his finally 
disallowed claims, the benefit of the doubt doctrine does not 
need to be applied in this case.  Annoni v. Brown, 5 Vet.App. 
463, 467 (1993).


ORDER

New and material evidence has not been received to reopen 
claims of entitlement to service connection for skin loss on 
the hands and feet, and bilateral hearing loss.  Therefore, 
the claims to reopen are denied.

REMAND

In an October 2008 letter, the Veteran stated that he had 
finished receiving a series of three injections for his 
lumbar spine at a pain management facility.  He was referred 
to this facility by the Altoona VA Medical Center.  The 
Veteran found that the treatments did not help, and his 
medication was thereafter increased by VA.  He also noted 
that he went to a private pain management facility on his own 
accord and received two of four injections in September and 
October.  The Veteran claimed that this facility also 
scheduled the Veteran for another pain management procedure, 
which began at the end of November 2008.  None of these 
records are in the claims file.

The Board also finds that a new VA examination is needed to 
determine the extent of the Veteran's lumbar disability.  In 
this respect, the Veteran last underwent a VA compensation 
examination in May 2005.  Furthermore, in light of the 
advanced treatment identified above, the Board also finds 
that a VA examination is warranted.  The United States Court 
of Appeals for Veterans Claims has held that when a veteran 
alleges that his service-connected disability has worsened 
since he was previously examined, a new examination may be 
required to evaluate the current degree of impairment.  See 
Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Thus, the 
Board finds that a new examination is warranted to determine 
the current status of the Veteran's disability.

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate action 
to secure all records since April 2006 from 
the VA Medical Center in Altoona, 
Pennsylvania.  All attempts to secure this 
evidence must be documented in the claims 
file.  If the RO cannot locate such 
records, the RO must specifically document 
the attempts that were made to locate them, 
and explain in writing why further attempts 
to locate or obtain any government records 
would be futile.  The RO must then: (a) 
notify the claimant of the specific records 
that it is unable to obtain; (b) explain 
the efforts VA has made to obtain that 
evidence; and (c) describe any further 
action it will take with respect to the 
claims.  The claimant must then be given an 
opportunity to respond.

2.  The RO should contact the Veteran, 
provide him with a Form 21-4142 
(Authorization and Consent to Release 
Information), and request that he identify 
any and all records, which have not been 
previously submitted, which would document 
treatment for his lumbar degenerative disc 
disease and/or lower extremity peripheral 
neuropathy.  The Veteran should 
specifically be invited to provide either 
1) all the records from Allegany Pain 
Management and Dr. Opida; or, 2) a signed 
authorization form for VA to obtain these 
records on his behalf.  The RO should then 
take appropriate action to secure any 
records which have not been previously 
secured for inclusion in the claims file.  
All attempts to secure this evidence must 
be documented in the claims file.  
Duplicate records should not be added to 
the file, but rather should be returned to 
the Veteran.

3.  After completion of all of the 
foregoing the RO should schedule the 
Veteran for an examination with a 
physician to evaluate the current nature 
of his lumbar degenerative disc disease.  
The claims folder is to be provided to the 
physician for review in conjunction with 
the examination, to include any newly 
obtained medical evidence.  In accordance 
with the latest AMIE worksheets for rating 
lumbar disorders, the physician is to 
provide a detailed review of the Veteran's 
pertinent medical history, current 
complaints, and the nature and extent of 
any pertinent disability.  All indicated 
tests and studies deemed appropriate by 
the physician should be accomplished and 
all clinical findings should be reported 
in detail.

The physician should also perform nerve 
conduction and electromyographic studies 
to determine the etiology of any lower 
extremity peripheral neuropathy.  
Following the examination, the physician 
must determine a current diagnosis, if 
any.  Thereafter, he or she must opine 
whether it is at least as likely as not, 
i.e., is there a 50/50 chance, that 
bilateral lower extremity peripheral 
neuropathy, if any, is related to lumbar 
degenerative disc disease.  A complete 
rationale must be provided for any opinion 
offered.  If the examiner cannot provide 
any opinion without resorting to 
speculation, then he or she must so state, 
and explain why speculation is required.

4.  The RO is to advise the Veteran that 
it is his responsibility to report for any 
ordered VA examination, to cooperate in 
the development of the claims, and that 
the consequences for failure to report for 
a VA examination without good cause may 
include denial of the claims.       38 
C.F.R. §§ 3.158, 3.655 (2008).  In the 
event that the Veteran does not report for 
an ordered examination, documentation 
should be obtained which shows that notice 
scheduling the examination was sent to the 
last known address prior to the date of 
the examination.  It should also be 
indicated whether any notice that was sent 
was returned as undeliverable.

5.  Thereafter, the RO should readjudicate 
the claims of what evaluation is warranted 
for lumbar degenerative disc disease, 
status post diskectomy at L4-L5 and L5-S1 
from June 19, 2001, and whether new and 
material evidence has been received to 
reopen a claim of entitlement to service 
connection for bilateral lower extremity 
peripheral neuropathy.  If any of the 
claims are denied, a supplemental 
statement of the case must be issued, and 
the appellant offered an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


